DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending in the instant application. Claims 1-21 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on June 14, 2022, June 27, 2022 and October 17, 2022 have been considered and signed copies of form 1449 are enclosed herewith. 
Response to Amendment and Arguments/Remarks
The amendment and arguments/remarks filed on October 4, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 103 rejection as being unpatentable over Stroemer et al. (“Stroemer”, WO2008/079924A1) in view of Doronina et al. (“Doronina”, U.S. Patent No. 7,994,135), Applicant argues that “the Office has failed to show why one of ordinary skill in the art would have been motivated to prepare antibody drug conjugates of the TLR agonist of Stroemer based upon the teachings of Doronina. In addition, the Office has not addressed why a PHOSITA would believe that immunogenic, toxicity (to cancer and normal cells both of which contain Her2/Neu) and/or cleavage properties of Stroemer’s compound would not be changed by combining the teachings of Stroemer with the teachings of Doronina. One aspect of Stroemer’s invention exploits the observation that the activity of certain IRM compounds can be significantly decreased, even eliminated by making a covalent chemical substitution at certain specified sites of the compound (Stroemer, page 1, lines 28-30). However, the Office has provided no evidence that the activities of Stroemer’s IRM compounds would still be suitable for their intended purpose upon being combined with the teaches of Dororonina.” These arguments are found to be fully persuasive and the rejection has been withdrawn. With regards to the nonstatutory double patenting rejections as being unpatentable over U.S. Patent Nos. 9,878,052, 9,827,329, 11,130,812 in view of Doronima, and 10,548,985 in view of Doronima and copending Application No. 16/711,652 (reference application) in view of Doronima, Applicant “requests that this rejection be held in abeyance until no other rejections remain.” Since a terminal disclaimer has not been filed, the rejections over U.S. Patent Nos. 9,878,052 and 9,827,329 are maintained (but altered slightly to include claims 20 and 21) and described below. With regards to the nonstatutory double patenting as being unpatentable over U.S. Patent Nos. 11,130,812 in view of Doronima, 10,548,985 in view of Doronima and copending Application No. 16/711,652 (reference application) in view of Doronima, the rejections have been withdrawn in view of the above arguments.
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,878,052. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to compounds having the structure of Formula Ia, which is the same structure as instantly claimed with TM as an antibody that is a PD-L 1 antibody and AM is resiquimod. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at a compound and a pharmaceutical composition thereof of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,827,329. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to compounds having the structure of Formula Ia, which is the same structure as instantly claimed with TM as an antibody that is an antibody that binds to a tumor antigen on a tumor cell wherein the tumor antigen is disclosed as a list that includes trastuzumab and AM is the same as the compounds of instant claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at a compound and a pharmaceutical composition thereof of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. It also would have been obvious to one having ordinary skill to carry out the method of treating a HER2 positive tumor/cancer in a subject of the instant claims in view of the reference. The motivation would have been to find additional pharmaceutical uses for the antibody drug conjugates.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626